                                                                                Case 3:16-cv-03463-WHA Document 226 Filed 11/20/19 Page 1 of 4



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   STRAIGHT PATH IP GROUP, INC.,                                   No. C 16-03463 WHA
                                                                         11                                                                   No. C 16-03582 WHA
United States District Court




                                                                                             Plaintiff,
                               For the Northern District of California




                                                                         12     v.
                                                                         13   CISCO SYSTEMS, INC.,
                                                                         14                  Defendant.                                       ORDER RE ATTORNEY’S
                                                                         15                                                                   FEES AND COSTS AND
                                                                                                                                              APPOINTMENT
                                                                         16   STRAIGHT PATH IP GROUP, INC.,                                   OF SPECIAL MASTER

                                                                         17                  Plaintiff,

                                                                         18     v.

                                                                         19   APPLE INC.,

                                                                         20                  Defendant.
                                                                                                                           /
                                                                         21
                                                                         22          A companion order granted defendants’ motion for attorney’s fees and expenses but

                                                                         23   reserved the question of amount. The parties dispute whether the amounts sought by defendants

                                                                         24   are justified. This order concludes this dispute is suitable for referral to a special master

                                                                         25   pursuant to Federal Rule of Civil Procedure 53, using the following procedure:

                                                                         26          1.      The Court is inclined to appoint MATT BORDEN, one of the undersigned judge’s

                                                                         27   former law clerks, as the special master for this dispute. By special accommodation of the

                                                                         28   Court, Attorney Borden has agreed to provide this service at the reduced rate of $200 per hour.
                                                                              By NOVEMBER 25 AT NOON, each side shall submit a statement with any objection to the
                                                                                Case 3:16-cv-03463-WHA Document 226 Filed 11/20/19 Page 2 of 4



                                                                          1   appointment, including any suggestions for alternative candidates or further request to be heard.
                                                                          2   If neither side objects, then the Court will proceed with the appointment as described herein.
                                                                          3           2.     Defense counsel shall provide the special master with an itemized accounting for
                                                                          4   unreimbursed expenses listed as “Travel” and “Expert Witness Fees.” Travel must be broken
                                                                          5   down into at least the following categories: air transportation, ground travel, meals, and
                                                                          6   lodging. Counsel may include additional categories, if necessary. Within each category, each
                                                                          7   expense must be listed, including date, description, and cost. Professional fees may be broken
                                                                          8   down into separate categories if counsel deems appropriate. The date, description, and cost for
                                                                          9   each expense incurred, such as the fee paid to an expert to produce an expert report on a
                                                                         10   specific issue, must be listed for all professional fees. A declaration including this information
                                                                         11   must be filed concurrent with class counsel’s motion for attorney’s fees and costs.
United States District Court
                               For the Northern District of California




                                                                         12           Counsel must also provide the special master a detailed declaration, organized by
                                                                         13   discrete projects, breaking down all attorney and paralegal time sought to be recovered. For
                                                                         14   each project, there must be a detailed description of the work, giving the date, hours expended,
                                                                         15   attorney name, and task for each work entry, in chronological order. A “project” means a
                                                                         16   deposition, a motion, a witness interview, and so forth. It does not mean generalized statements
                                                                         17   like “trial preparation” or “attended trial.” It includes discrete items like “prepare supplemental
                                                                         18   trial brief on issue X.” The following is an example of time collected by a project.
                                                                         19                           PROJECT: ABC DEPOSITION (2 DAYS IN FRESNO)
                                                                         20    Date         Time-      Description                                Hours x      Rate =      Fee
                                                                         21                 keeper

                                                                         22    01-08-01     XYZ        Assemble and photocopy exhibits for        2.0          $100        $200
                                                                                                       use in deposition.
                                                                         23
                                                                               01-09-01     RST        Review evidence and prepare to             4.5          $200        $900
                                                                         24                            examine ABC at deposition.
                                                                         25    01-10-01     XYZ        Research issue of work-product             1.5          $100        $150
                                                                                                       privilege asserted by deponent.
                                                                         26
                                                                               01-11-01     RST        Prepare for and take deposition.           8.5          $200        $1700
                                                                         27
                                                                                             Project Total:                                        16.5                    $2,950
                                                                         28


                                                                                                                               2
                                                                                Case 3:16-cv-03463-WHA Document 226 Filed 11/20/19 Page 3 of 4



                                                                          1          All entries for a given project must be presented chronologically one after the other, i.e.,
                                                                          2   uninterrupted by other projects, so that the timeline for each project can be readily grasped.
                                                                          3   Entries can be rounded to the nearest quarter-hour and should be net of write-down for
                                                                          4   inefficiency or other cause. Please show the sub-totals for hours and fees per project, as in the
                                                                          5   example above, and show grand totals for all projects combined at the end. Include only entries
                                                                          6   for which compensation is sought, i.e., after application of “billing judgment.” For each
                                                                          7   project, the declaration must further state, in percentage terms, the proportion of the project
                                                                          8   directed at issues for which fees are awardable and must justify the percentage. This percentage
                                                                          9   should then be applied against the project total to isolate the recoverable portion (a step not
                                                                         10   shown in the example above).
                                                                         11          A separate summary chart of total time and fees sought per individual timekeeper (not
United States District Court
                               For the Northern District of California




                                                                         12   broken down by project) should also be shown at the end of the declaration. This
                                                                         13   cross-tabulation will help illuminate all timekeepers’ respective workloads and roles in the
                                                                         14   overall case.
                                                                         15          The declaration must also set forth (a) the qualifications, experience and role of each
                                                                         16   attorney or paralegal for whom fees are sought; (b) the normal rate ordinarily charged for each
                                                                         17   in the relevant time period; (c) how the rates were comparable to prevailing rates in the
                                                                         18   community for like-skilled professionals; and (d) proof that “billing judgment” was exercised.
                                                                         19   On the latter point, as before, the declaration should describe adjustments made to eliminate
                                                                         20   duplication, excess, associate-turnover expense, and so forth. These adjustments need not be
                                                                         21   itemized but totals for the amount deleted per timekeeper should be stated. The declaration
                                                                         22   must identify the records used to compile the entries and, specifically, state whether and the
                                                                         23   extent to which the records were contemporaneous versus retroactively prepared. It must state
                                                                         24   the extent to which any entries include estimates (and what any estimates were based on).
                                                                         25   Estimates and/or use of retroactively-made records may or may not be allowed, depending on
                                                                         26   the facts and circumstances.
                                                                         27          Ordinarily, no more than one attorney and one paralegal need be present at a deposition;
                                                                         28   more will normally be deemed excessive. Ordinarily, no more than one attorney need attend a


                                                                                                                               3
                                                                                Case 3:16-cv-03463-WHA Document 226 Filed 11/20/19 Page 4 of 4



                                                                          1   law-and-motion hearing; more will normally be deemed excessive. To allow for symmetry,
                                                                          2   however, the award will take into account the staffing used by the opposing party.
                                                                          3           3.      The special master shall review the briefs and declarations by the parties, hear
                                                                          4   argument, and then determine a reasonable amount to award, including any fees on fees. The
                                                                          5   special master shall also determine the extent to which any discovery should be permitted —
                                                                          6   with the caution that further discovery should be the exception and not the rule. The special
                                                                          7   master shall then prepare and file a report on recommended findings and amount.
                                                                          8           4.      Except for any supplementation allowed by the special master, the foregoing
                                                                          9   submissions shall be the entire record for this dispute. There will be no further briefing unless
                                                                         10   allowed by the special master. After the special master’s appointment, any further submissions
                                                                         11   solely for the special master’s use should not be filed with the Court. If objections are later
United States District Court
                               For the Northern District of California




                                                                         12   made to the special master’s report, then the objecting party must file a declaration submitting
                                                                         13   to the Court a complete appendix of relevant communications with the special master.
                                                                         14           5.      The special master shall include in his report a recommendation for allocating
                                                                         15   his fees among the parties, taking into account the equities and merits of both sides’ respective
                                                                         16   positions in this dispute.
                                                                         17           6.      The special master shall identify each item requested that bears little or no
                                                                         18   relation to the conduct found exceptional herein. For example, all work on the ’208 patent had
                                                                         19   no connection to the about-face representations at summary judgment made by Straight Path
                                                                         20   leading to the finding of exceptionality.
                                                                         21
                                                                         22           IT IS SO ORDERED.
                                                                         23
                                                                         24   Dated: November 20, 2019.
                                                                                                                                        WILLIAM ALSUP
                                                                         25                                                             UNITED STATES DISTRICT JUDGE
                                                                         26
                                                                         27
                                                                         28


                                                                                                                               4
